UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMON GUITY,

                          Plaintiff,
                                                                 ORDER
            - against -
                                                           18 Civ. 10234 (PGG)
CITY OF NEW YORK, STEPHEN
MARTINEZ, JENNIFER ROSARIO, and
ARNALDO RIVERA,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for April 2, 2020 is adjourned to May 28,

2020 at 10 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.


Dated: New York, New York
       March 27, 2020
